Citation Nr: 1728156	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  07-34 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and/or a mood disorder (to include as secondary to service-connected disability). 

3.  Entitlement to service connection for a right heel spur. 

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

5.  Whether new and material evidence to reopen a claim for service connection for degenerative disc disease of the lumbar spine has been received. 

6.  Whether new and material evidence to reopen a claim for service connection for a benign cyst of the left kidney (claimed as blood in the urine) has been received.
7. Entitlement to a higher initial rating for traumatic arthritis, left knee, status post meniscal tear with arthroscopy and partial medial meniscectomy, rated 10 percent disabling prior to November 19, 2015 and 40 percent disabling from that date.

8.  Entitlement to an initial, compensable rating for tinea corporis of the left hand.


REPRESENTATION

Appellant represented by:	Byron, Simpson, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, P.C., and D.S.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  Thereafter, he had additional service with the Army National Guard.

The claims for service connection for degenerative disc disease of the lumbar spine and for a benign cyst of the left kidney were previously denied by the RO in December 2007.  Although the Veteran submitted a timely NOD with this decision in January 2008 and an SOC was issued in March 2009, the Veteran did not file a substantive appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2005, August 2006, and May 2010 rating decisions. 

In an August 2005 rating decision, the RO awarded service connection, and assigned an initial 10 percent rating for left knee disability, effective March 17, 2005.  The Veteran filed a notice of disagreement (NOD) with the assigned disability rating for the left knee in October 2005.  A statement of the case (SOC) was issued in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2007. 

In an August 2006 rating decision, the RO denied service connection for tinnitus, PTSD, bipolar/mood disorder, and for a bone spur on the right heel, as well as awarded service connection, and assigned an initial noncompensable (0 percent) rating for tinea corporis of the left hand.  The Veteran filed an NOD with the August 2006 rating decision in September 2006.  An SOC was issued in March 2008 and the Veteran filed a substantive appeal (via a VA Form 9) in May 2008. 

In September 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record. 

In a May 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for degenerative disc disease of the lumbar spine and for a benign cyst of the left kidney, as well as denied service connection for diabetes mellitus.  An NOD for the spine and the cyst claims was received in June 2010 and an NOD for the diabetes mellitus claim was received in November 2010.  The RO issued SOCs in February 2011 and the Veteran filed a substantive appeal for all three claims, (via a statement submitted in lieu of VA Form 9) in April 2011. 

Because the appeal involves disagreement with the initial ratings assigned following the awards of service connection for left knee and left hand disabilities, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 
In May 2011, the Board remanded all claims on appeal other than the lumbar spine and cyst claims to the RO.  The tinnitus, psychiatric disability, right heel, left knee, and left hand issues were remanded for scheduling of a requested Board video-conference hearing.  The diabetes issue was remanded for issuance of an SOC.

In October 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.

In June 2012, the Board remanded all claims on appeal to the RO for further development.  In November 2015, after completing the requested actions, the RO assigned an initial 40 percent disability rating for the service-connected left knee disability, from November 19, 2015.  The RO otherwise denied a higher initial rating for the left knee disability and continued to deny all other claims on appeal (as reflected in a November 2015 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

The Board points out that the Veteran's representative requested a Board hearing pertaining to the issues of entitlement to service connection for diabetes mellitus and whether new and material evidence to reopen claims for service connection for degenerative disc disease of the lumbar spine and a benign cyst of the left kidney has been received on the April 2011 statement submitted in lieu of VA Form 9.  These issues were not addressed during the October 2011 Board hearing because they had not yet been certified to the Board for adjudication.  In March 2017, the Board sent the Veteran a letter and asked him to indicate whether he wanted to attend a second Board hearing pertaining to the issues that were not discussed during the October 2011 hearing.  The Veteran responded that he did not wish to have another hearing.  Hence, the April 2011 Board hearing request is withdrawn.

As a final preliminary matter, the Board notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the claim for an initial, compensable rating for tinea corporis of the left hand may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The Board's decisions addressing the petitions to reopen the claims for service connection for degenerative disc disease of the lumbar spine and a benign cyst of the left kidney and the claims for service connection for tinnitus and a right heel spur, are set forth below.  The claims for service connection for a psychiatric disorder and diabetes mellitus, and a higher initial rating for service-connected left knee disability are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a December 2007 rating decision, the RO most recently denied the claims for service connection for degenerative disc disease of the lumbar spine and a benign cyst of the left kidney; a timely NOD was filed in January 2008 and the RO issued an SOC in March 2009; however, the Veteran did not file a substantive appeal and no pertinent exception to finality applies.

3.  No new evidence associated with the claims file since the December 2007 rating decision and March 2009 SOC, when considered alone or together with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for degenerative disc disease of the lumbar spine or a benign cyst of the left kidney, or raises a reasonable possibility of substantiating either of the claims.

4.  No tinnitus or right heel disability was shown during the Veteran's initial period of active service or for years thereafter; there is no credible evidence of continuity of tinnitus since his initial period of active service or of any right heel symptoms since a right foot injury during a period of INACDUTRA; and there is no other competent evidence that there exists a medical relationship, or nexus, between the later diagnosed disabilities and service.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision in which the RO denied service connection for degenerative disc disease of the lumbar spine and a benign cyst of the left kidney is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).

2.  As evidence received since the RO's December 2007 rating decision and March 2009 SOC is not new and material, the requirements for reopening the claims for service connection for degenerative disc disease of the lumbar spine and a benign cyst of the left kidney are not met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2016).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a right heel spur are not met.  38 U.S.C.A. §§ 101(2),(24), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, pre-rating letters dated in January and April 2006 and February 2010 provided notice to the Veteran regarding what information and evidence was needed to substantiate his petition to reopen his claims for service connection for degenerative disc disease of the lumbar spine and a benign cyst of the left kidney, what information and evidence was needed to substantiate the claims for service connection for tinnitus and a right heel spur, as well as what information and evidence must be submitted by the claimant, and what information and evidence would be obtained by VA.  The April 2006 and February 2010 letters also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Moreover, the February 2010 letter provided notice to the Veteran regarding the need to submit new and material evidence and explaining the meaning of "new and material evidence."  The August 2006 and May 2010 RO rating decisions reflect the initial adjudication of the claims after issuance of the January and April 2006 and February 2010 letters.  Hence, these letters meet Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, VA treatment records, and private medical records.  Also of record and considered in connection with the appeal are the transcripts of the September 2009 and October 2011 DRO and Board hearings, along with various statements submitted by the Veteran and his attorney, on his behalf.  The Board finds that no further development on any claim herein decided, prior to appellate consideration, is required.

Notably, the Veteran has not been afforded VA examinations for his claimed tinnitus, right heel spur, degenerative disc disease of the lumbar spine, or benign cyst of the left kidney and opinions as to the etiology of these claimed disabilities have not otherwise been obtained.  However, given the record with respect to each claim, no action to obtain any such examinations or opinions is required.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A claimant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).
There is no competent or credible evidence that the current tinnitus or right heel spur may be related to service.  As explained below, the Veteran's reports as to a continuity of tinnitus and right heel symptomatology are not deemed credible, and the evidence does not otherwise reflect a continuity of symptomatology with respect to these claimed disabilities.  Also, there is no other competent medical or lay evidence that the current tinnitus or right heel spur may be related to service, and neither the Veteran nor his attorney has alluded to the existence of any such evidence.  Hence, VA examinations or opinions for the claimed tinnitus and right heel spur are not necessary.  See McLendon, 20 Vet. App. at 83.

Additionally, the duty to obtain an examination or medical opinion under 38 C.F.R. § 3.159 (c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim).  As explained below, the Board finds that no new and material evidence has been received with respect to the claims for service connection for degenerative disc disease of the lumbar spine and a benign cyst of the left kidney.  Thus, VA examinations or opinions for these claimed disabilities are also not necessary.

As for the September 2009 and October 2011 hearings, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the hearings were legally sufficient. 

Notably, the issues of whether new and material evidence to reopen the claims for service connection for degenerative disc disease of the lumbar spine and a benign cyst of the left kidney were not on appeal at the time of the September 2009 DRO hearing and had not yet been certified to the Board for adjudication at the time of the October 2011 Board hearing.  As explained above, the Veteran has indicated that he does not wish to have a hearing for these issues.  During the September 2009 and October 2011 hearings, the Veteran appeared, along with his authorized representative, and provided testimony on the issues of entitlement to service connection for tinnitus and a right heel spur.  The DRO and the undersigned VLJ identified the issues on appeal, to include the service connection matters herein decided; with respect to these issues, information was solicited regarding the nature and history of the Veteran's claimed disabilities, why it was believed his claimed tinnitus and right heel spur were related to service, and the treatment received for his disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the DRO and the undersigned VLJ did not explicitly suggest the submission of any specific, additional evidence in connection with the claims decided herein, on these facts, such omission was harmless.  The hearing testimony revealed the need for additional development, which was sought on subsequent remand.  

The Board also finds that that there has been substantial compliance with the Board's June 2012 remand directives relative to the claims decided herein.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Pertinent to the matters decided herein, the Board directed that the AOJ obtain all outstanding VA records of evaluation and/or treatment of the Veteran from the Tennessee Valley Health Care System dated since September 2010, obtain all available SSA disability records, request that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records, and obtain any outstanding treatment records identified by the Veteran.

VA treatment records from the Tennessee Valley Health Care System dated since September 2010 and all available SSA disability records were obtained and associated with the Veteran's claims file.  Also, in a December 2012 letter, the AOJ requested that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records.  The Veteran did not identify any outstanding treatment records other than VA treatment records from the Tennessee Valley Health Care System and did not otherwise submit any outstanding treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  Thus, VA has no further duty to attempt to obtain any additional treatment records relative to the claims decided herein.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the matters herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A. Petitions to Reopen

At the time of the prior denials and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307 (a), 3.309(a) (2016).

Moreover, service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. §  3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439 (1995). 

As explained in more detail below, claims for service connection for degenerative disc disease of the lumbar spine and a benign cyst of the left kidney previously were considered and denied.  Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

In this case, the Veteran filed a request to reopen his previously denied claims for service connection for degenerative disc disease of the lumbar spine and a benign cyst of the left kidney in December 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992).

The Veteran's claims for service connection for degenerative disc disease of the lumbar spine (to include as secondary to a service-connected left knee disability) and a benign cyst of the left kidney were initially denied on the merits in a December 2007 rating decision on the basis that these disabilities did not manifest in service and were not present until years after service.  Also, there was no evidence demonstrating an etiological relationship between the Veteran's service-connected left knee disability and his claimed back disability.  The Veteran was notified of these determinations in December 2007, he filed a timely NOD with respect to both denials in January 2008, and an SOC was issued in March 2009.

Appellate review is initiated by an NOD and completed by a substantive appeal filed after an SOC has been furnished to an appellant.  38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of an SOC, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105 (b)(2); 38 C.F.R. § 20.302 (b).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105 (d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.  The RO did so in this case, as evidenced by the fact that it did not certify to the Board the issues of entitlement to service connection for degenerative disc disease of the lumbar spine or a benign cyst of the left kidney following the March 2009 SOC.

As neither the Veteran nor his representative submitted any document that could be construed as a timely substantive appeal pertaining to the claims for service connection for degenerative disc disease of the lumbar spine or a benign cyst of the left kidney following the March 2009 SOC, the RO closed the appeal.  The RO did not certify either of these issues to the Board at that time and no further action was taken by VA to suggest that either of these issues was on appeal.  The Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156 (b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, additional evidence was submitted within the one year appeal period following the notice of the December 2007 rating decision which is relevant to the claim for service connection for degenerative disc disease of the lumbar spine.  In particular, the Veteran submitted an August 2008 statement (VA Form 21-4138) in which he reported that he injured his back in service while lifting heavy guns on a truck.  Regardless, such evidence was considered in the March 2009 SOC when the RO readjudicated the Veteran's claim for service connection for degenerative disc disease of the lumbar spine.  As explained above, the Veteran did not submit a substantive appeal following the March 2009 SOC.  

Hence, the December 2007 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (d)(3); Bond, 659 F.3d at 1362.  See also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  As such, the claims for service connection for degenerative disc disease of the lumbar spine and a benign cyst of the left kidney may only be reopened and reviewed if new and material evidence is received with respect to these claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156  (a).

Furthermore, no relevant additional service records have been received at any time pertinent to the previously disallowed claims for service connection for degenerative disc disease of the lumbar spine and a benign cyst of the left kidney, warranting readjudication of either claim.  See 38 C.F.R. § 3.156 (c).

Pertinent to the claims for service connection for degenerative disc disease of the lumbar spine and a benign cyst of the left kidney, evidence added to the claims file since the December 2007 rating decision and March 2009 SOC includes VA and private treatment records, SSA disability records, VA examination reports, the Veteran's testimony during the September 2009 and October 2011 hearings, and various lay statements (to include statements from the Veteran and his attorney).  This evidence reflects that the Veteran has been treated for back and kidney problems, that he has continued to report blood in the urine (hematuria) in the years since service, and that he has continued to contend that his claimed back disability is related to his service-connected knee disability.  However, there is no new competent evidence that the claimed back or kidney disability had its onset in service, was manifest to a compensable degree within one year of the Veteran's separation from service, is otherwise the result of a disease or injury in service, or is related to a service-connected disability.

Also, to whatever extent the Veteran's assertions are being offered to establish a nexus between his claimed disabilities and service or a service-connected disability, the Veteran's reports of blood in the urine since service and his assertions that his claimed back disability is related to his service-connected left knee disability had already been presented and considered as part of the final December 2007 decision. Moreover, the Board acknowledges that lay evidence may be competent on a variety of matters, concerning the nature of disability, to include as to matters perceived through the senses, as well as with respect to some related medical matters.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Here, however, the specific medical matter of the etiology of the diagnosed back and kidney disabilities is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, any new lay assertions concerning the etiology of his claimed back and kidney disabilities are not competent evidence on this point, and, thus, cannot, alone, constitute new and material evidence to reopen the claims.

Overall, the Board finds that the above-cited evidence is either duplicative or cumulative of the evidence previously of record, or, if new, is either not relevant to the claims for service connection for degenerative disc disease of the lumbar spine or a benign cyst of the left kidney, or does not provide a reasonable possibility of substantiating the claim(s).  Under these circumstances, the Board concludes that, even when considering the "low threshold" for determining whether evidence is new and material pursuant to Shade v. Shinseki, 24 Vet. App. 110 (2010), the criteria for reopening the claims for service connection for degenerative disc disease of the lumbar spine and a benign cyst of the left kidney are not met.

Furthermore, while VA has an obligation to assist the Veteran in the development of his claim, it is the Veteran's responsibility to present and support a claim of service connection.  38 U.S.C.A. § 5107 (a) (West 2014); see also Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009).  As the Veteran has not identified or presented any new and material evidence pertaining to his claims for service connection for degenerative disc disease of the lumbar spine or a benign cyst of the left kidney, the appeal as to these matters must be denied.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen any finally disallowed claim under consideration, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

B. Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (2), (24); 38 C.F.R. § 3.6 (a).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA and injuries incurred in or aggravated by INACDUTRA (including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including organic diseases of the nervous system (e.g., tinnitus), become manifest to a compensable degree within a prescribed period post service (one year for organic diseases of the nervous system), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307 (d).  

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, organic diseases of the nervous system (e.g., tinnitus) are among the diseases listed in 38 C.F.R. § 3.309 (a).  

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.   See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App. 370  (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In the present case, the Veteran contends that he has current tinnitus and a current right heel spur.  He claims that the tinnitus is associated with noise exposure during his active duty service, that it had its onset during service, and that it has continued in the years since service.  As for the right heel spur, he contends that the disability is related to a right foot injury that he sustained during physical training while serving in the National Guard, that right heel symptoms had their onset during his National Guard service, and that such symptoms have continued in the years since that time.

An April 2007 VA otolaryngology consultation note and a May 2008 VA x-ray report reflect that the Veteran has been diagnosed as having tinnitus and a right foot plantar calcaneal spur.  Thus, current tinnitus and a current right heel spur have been demonstrated.  The remaining question with respect to each claim is whether the diagnosed disability had its onset during service or is otherwise medically related to in-service injury or disease, as alleged.  As discussed below, however, the Board finds that the record presents no basis for an award of service connection for the current tinnitus or right heel spur.

The Veteran has reported a continuity of tinnitus symptomatology in the years since active service and a continuity of right heel symptomatology in the years since his National Guard service.  Although he is certainly competent to report the symptoms and history of his claimed disabilities (including a continuity of symptomatology), his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.

There is no evidence of any complaints of or treatment for tinnitus or right heel problems in the Veteran's service treatment records pertaining to his initial period of active service from September 1975 to September 1978.  Also, his August 1978 separation examination was normal other than for hematuria.

The evidence otherwise indicates that the Veteran's current tinnitus and right heel spur did not manifest until years after his period of active service from September 1975 to September 1978.  The earliest clinical evidence of tinnitus is a May 2006 VA walk-in clinic providers note which documents a diagnosis of tinnitus.  The Veteran first submitted a claim for service connection for tinnitus in October 2005.

As for the claimed right heel spur, the earliest clinical evidence of a right foot problem following the Veteran's initial period from service from September 1975 to September 1978 is a November 1994 "Statement of Medical Examination and Duty Status" form (DA Form 2173) and a November 1994 x-ray report from Cumberland Medical Center which reflect that the Veteran experienced pain in his right ankle which radiated up into the back of his leg following a physical training test.  X-rays revealed a tiny density between the distal right 4th and 5th metatarsals and was indicative of a possible stress fracture.  This injury occurred during a period of INACDUTRA.

The earliest clinical evidence of a right foot problem following the Veteran's November 1994 injury during a period of INACDUTRA is a December 2005 VA podiatry clinic note which documents a report of right heel pain and x-ray findings of a right calcaneal spur.  The Veteran first submitted a claim for service connection for a right heel spur in November 2005.  

The Board acknowledges that there is lay evidence of earlier symptoms following service in that, as explained above, the Veteran has reported a continuity of tinnitus symptomatology in the years since his initial period of active duty service from September 1975 to September 1978 and a continuity of right heel symptomatology in the years since his November 1994 right foot injury during a period of INACDUTRA.  As explained below, however, the Board finds that any current reports of a continuity of tinnitus or right heel symptomatology in the years since service are not credible.

The absence of any clinical evidence of tinnitus or right heel problems for over a decade after the Veteran's separation from active service in September 1978 weighs against a finding that his tinnitus or right heel spur were present during that period of service or in the year or years immediately after that period of service.  Moreover, the absence of any clinical evidence of right heel problems for over a decade after the Veteran's November 1994 right foot injury during a period of INACDUTRA weighs against a finding that the current right heel spur was present during that period of INACDUTRA or in the year or years immediately after that period of service.  

The Veteran has provided information and statements which are inconsistent with his reports of a continuity of symptomatology.  For instance, he has claimed that tinnitus has continuously existed since his initial period of active service from September 1975 to September 1978 and that right heel problems have continuously existed since his November 1994 right foot injury during a period of INACDUTRA.  However, his service treatment records include reports of medical history forms dated in March 1988, February 1992, and December 2000 on which he reported that he was neither experiencing, nor had he ever experienced, any ear trouble, hearing loss, or foot trouble.  He reported during a December 2005 VA podiatry clinic consultation that right heel pain had been present for 2 years.  He reported a 1 year history of right heel pain during a June 2006 VA pain clinic consultation.  During an April 2007 VA otolaryngology consultation he reported that tinnitus had been present for approximately 15 years (i.e., since approximately 1992).  Lastly, he reported a 2 year history of right heel pain during an October 2007 VA podiatry clinic evaluation.  

Given the absence of any evidence of complaints of or treatment for tinnitus in the Veteran's service treatment records, the fact that his August 1978 separation examination was normal other than for hematuria, the absence of any clinical evidence of tinnitus for many years following his September 1978 separation from active service, the absence of any clinical evidence of treatment for right heel problems for many years following his November 1994 right foot injury during a period of INACDUTRA, and the information and statements provided by the Veteran that are inconsistent with his reports of a continuity of symptomatology, the Board concludes that, as to continuity of tinnitus and right heel symptoms, any such reports are deemed not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case.  
Furthermore, the Board notes that, even if there was competent and credible evidence of a continuity of right heel symptomatology in the years since service, an award of service connection for the Veteran's current right heel spur solely based on evidence of a continuity of symptomatology would nonetheless be precluded because the current disability is not among the chronic conditions listed in 38 C.F.R. § 3.309 (a).  Service connection on the basis of a continuity of symptomatology, alone, may only be granted if a claimed disability is among this list of chronic conditions.  See Walker, 708 F.3d at 1338.

There is no other medical evidence or opinion indicating that the Veteran's current tinnitus or right heel spur are related to service and neither the Veteran nor his attorney has identified or alluded to the existence of any such evidence or opinion. 

While the Veteran has expressed his belief that his claimed disabilities are related to noise exposure in service and a right foot injury during a period of INACDUTRA, such assertions do not provide persuasive support for the claims.  While he is certainly competent to describe matters within his personal knowledge, as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether a medical relationship exists between his current tinnitus and noise exposure or between his current right heel disability and a right foot injury during a period of INACDUTRA (when his current tinnitus did not manifest for years following his period of active service and his current right heel disability did not manifest for years following his right foot injury during a period of INACDUTRA), as resolution of such questions involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Under these circumstances, the Board must conclude that the record does not support a finding that the Veteran's currently diagnosed tinnitus or right heel disability had its onset in service or within the first post-service year following his September 1978 separation from service or is otherwise medically related to service.

For all the foregoing reasons, each claim under consideration must be denied.  In reaching the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

As new and material evidence to reopen the claim for service connection for degenerative disc disease of the lumbar spine has not been received, the appeal as to this matter is denied.
As new and material evidence to reopen the claim for service connection for a benign cyst of the left kidney has not been received, the appeal as to this matter is denied.

Service connection for tinnitus is denied.

Service connection for a right heel spur is denied.


REMAND

The Board's review of the claims file reveals that further action on the claims for service connection for an acquired psychiatric disorder and diabetes mellitus and for a higher initial rating for traumatic arthritis, left knee, status post meniscal tear with arthroscopy and partial medial meniscectomy is warranted.  

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159 (2016).  The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, medical records reveal that the Veteran has been diagnosed as having various psychiatric disorders.  For instance, a September 2008 VA addendum note, a July 2009 VA psychiatry outpatient note, and a June 2010 VA addendum note document diagnoses of PTSD, major depressive disorder, and mood disorder.  Thus, competent evidence of current psychiatric disorders has been demonstrated.  The Veteran contends that he developed psychiatric problems shortly following his separation from service, that such problems have continued in the years since that time, and that his psychiatric disability is related to various stressors that he experienced in service.  For example, he reported during the October 2011 hearing that he was sexually assaulted by a fellow service member while in Korea.  If a PTSD claim is based on in-service personal assault, evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5) (2016).  In addition, the VA addendum notes dated in September 2008 and June 2010 reflect that the Veteran has been diagnosed as having mood disorder "due to general medical condition" and that the general medical condition includes lower extremity pain.  The Veteran has a service-connected left knee disability.   

In sum, there is competent evidence of current psychiatric disorders, competent lay evidence of psychiatric stressors in service (including a personal assault) and a continuity of psychiatric symptomatology in the years since service, and medical evidence that a current psychiatric disorder may be related to a service-connected disability.  Therefore, VA's duty to obtain an examination is triggered.  See 38 U.S.C.A. § 5103A (d); McLendon, supra; 38 C.F.R. § 3.159.  Such an examination is needed to obtain medical opinions as to the nature and etiology of any current psychiatric disorder and as to whether there is evidence of behavior changes following the Veteran's claimed in-service assault.

As for the appeal for a higher initial rating for the service-connected left knee disability, the Veteran was afforded a VA knee examination in November 2015 to obtain information as to the severity of his knee disability.  Subsequent to this examination, the Court held that in order to adequately assess functional impairment of a joint, the joint involved should be tested for pain on both active and passive motion, in weight bearing and non weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The report of the November 2015 examination reflects that the ranges of active motion of the left knee and right knees were reported, and the examiner noted that there was evidence of pain with weight bearing.  However, the ranges of passive motion of the left knee were not provided.  See 38 C.F.R. § 4.59 (2016); Correia, 28 Vet. App. at 168-170. 

Given the lack of all necessary findings, as identified above, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-is needed to assess the severity of the service-connected left knee disability. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Hence, the AOJ should arrange for the Veteran to undergo VA psychiatric and knee examinations by appropriate mental health and medical professionals.  The Veteran is hereby notified that failure to report to the scheduled examinations without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Tennessee Valley Healthcare System dated to December 2012.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.
The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The Board further finds that action specific to corroborating the Veteran's claimed in-service stressors and in-service exposure to herbicide agents is warranted.  In this regard, the Board notes that the Veteran reported during the October 2011 Board hearing that he was sexually assaulted by a fellow service member in service.  If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304  (f)(5) (2016).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the claimant the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

In this case, the Veteran has reported a sexual assault in service, but he has not been explicitly notified of the sources other than his service records that may corroborate his account of the assault and that evidence of behavior changes may constitute credible supporting evidence of the reported in-service assault.  Thus, appropriate action should be undertaken to advise the Veteran, and to allow him the opportunity to submit additional, corroborating evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

The Veteran has also reported various other in-service stressors other than his claimed in-service assault.  Upon remand, the AOJ should undertake appropriate action to attempt to independently verify the occurrence of any alleged in-service stressor for which the Veteran provides sufficient information.  In this regard, the AOJ is advised that the Court held in Gagne v. McDonald, 27 Vet. App. 397 (2015), that VA's duty to assist is not bound by a 60-day limitation for stressor verification requests.  The Court found that VA was obligated under its duty to assist to submit multiple 60-day requests for records of a stressor event.  Id. at 404. The Court determined that the fact that multiple record searches would burden employees does not mean that those efforts would be "futile."  However, the Court did not state that the duty to assist requires unlimited searches.  See Gobber v. Derwinski, 2 Vet. App. 470, 472   (1992) ("The 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  In Gagne, the Veteran's relevant service period for his claimed in-service stressor covered a 13-month period.  The Court found that a records search over a 13-month period was not "unreasonably long, given the particulars of the stressor provided by the appellant."  Gagne, 27 Vet. App. at 404.

A review of the claims file also reflects that the Veteran has contended that he was exposed to herbicide agents in service. For instance, he reported in an October 2011 statement (VA Form 21-4138) that he was exposed to herbicide agents in Thailand in July 1976, in Guam earlier in 1976, and in Korea at the Demilitarized Zone (DMZ) in 1977.

VA has adopted specific procedures to determine whether a claimant was exposed to herbicides in locations other than the Republic of Vietnam, the DMZ in Korea between April 1968 and August 1971, and Thailand during the Vietnam War era.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 4(c) (June 5, 2017), directs that where a claimant alleges exposure to herbicides in Korea and the service was not between April 1, 1978 and August 31, 1971 or in one of the listed units or entities, a request is to be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides if there is sufficient information as to the Veteran's Korean DMZ service.  

Also, VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (June 5, 2017), directs that where a claimant alleges exposure to herbicides in locations other than the Republic of Vietnam, the DMZ in Korea, and Thailand during the Vietnam War era and provides approximate dates, location(s), and nature of the alleged exposure, a description of the exposure is to be furnished to the Compensation Service and a request for review of the Department of Defense's inventory of herbicide operations is to be made to determine whether herbicides were used as alleged.  If such alleged use is not confirmed by the Compensation Service, a determination is to be made as to whether the claimant provided sufficient information to permit a search by the JSRRC.  If sufficient information has been provided, a request is to be sent to the JSRRC for verification of the claimant's exposure to herbicides.  If, however, the claimant fails to provide sufficient information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  

The AOJ has not completed the necessary development as required by M21-1 to attempt to verify the Veteran's claimed exposure to herbicide agents in service.  In light of the specific date and location information provided by the Veteran in his October 2011 statement, such development should be accomplished on remand.
Lastly, the Veteran's complete service personnel records may contain information to corroborate his alleged in-service stressors and in-service exposure to herbicide agents.  Although some service personnel records have been obtained and associated with the file, it does not appear as if the complete records have been obtained.  Hence, on remand, the AOJ should attempt to obtain a complete copy of the Veteran's Official Military Personnel File.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior  to adjudicating the remaining matters on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send the Veteran and his attorney a letter which provides notice that evidence from sources other than the Veteran's service records may corroborate his account of in-service personal assault.  See 38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran should be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

2.  Obtain a copy of the Veteran's complete Official Military Personnel File.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3.  Complete all required development to attempt to verify the Veteran's alleged exposure to herbicides in service pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 4(c) and M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (June 5, 2017), particularly in light of the specific date and location information provided by the Veteran in his October 2011 statement (VA Form 21-4138).  All such evidentiary development must be documented in the file.

4.  Undertake appropriate action, to include contact with any appropriate source(s), to attempt to independently verify the occurrence of any alleged in-service stressor for which the Veteran provides sufficient information, in 60-day increments if necessary.

Any additional action needed, to include follow-up action requested by a contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also, follow up on any additional action suggested by any contacted entity.

5.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VA Tennessee Valley Healthcare System dated since December 2012. Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

6.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims for service connection for an acquired psychiatric disorder and diabetes mellitus and for a higher initial rating for traumatic arthritis, left knee, status post meniscal tear with arthroscopy and partial medial meniscectomy that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

7.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

8.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, to obtain information as the nature and etiology of any current psychiatric disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated psychiatrist or psychologist, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if appropriate) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any psychiatric disability(ies) currently present, or present at any point since approximately October 2005 (even if now asymptomatic or resolved):

With respect to PTSD, the examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim has met, the diagnostic criteria for PTSD. 
If a diagnosis of PTSD is deemed appropriate, the examiner should clearly identify the stressor(s) underlying the diagnosis, and fully explain how the diagnostic criteria are met, to include commenting upon the link, if any, between the stressor and the Veteran's symptoms. 

If the stressor supporting a diagnosis of PTSD is based on in-service personal assault, the examiner should clearly indicate whether the claims file reflects evidence of behavior changes in response to the stressor.

If a diagnosis of any acquired psychiatric disability other than PTSD-to include bipolar disorder, depressive disorder, and/or a mood disorder-is deemed appropriate, for each such diagnosed disability, the examiner should also provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability:

(a) (1) had its onset during service; (2) if a psychosis, was manifested to a compensable degree within the first post-service year; (3) is related to any of the Veteran's reported stressors in service; or (4) is otherwise medically-related to the Veteran's service; or, if not,

(b) was caused OR is, or has been, aggravated (worsened beyond the natural progression) by the Veteran's service-connected traumatic arthritis, left knee, status post meniscal tear with arthroscopy and partial medial meniscectomy.  If aggravation is found, the opinion provider should attempt to quantify the extent of additional disability resulting from such aggravation, to include determining, to the extent possible, the baseline level of severity of the disability prior to the aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the diagnoses of mood disorder "due to general medical condition" (which includes lower extremity pain), the Veteran's assertions as to in-service psychiatric stressors, and the assertions as to continuous psychiatric symptoms since shortly following the Veteran's separation from service.

The absence of evidence of diagnosis of and/or treatment for psychiatric problems during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report psychiatric stressors in service, his symptoms, and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

9.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected left knee disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated medical professional, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the left knee on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate). The same range of motion testing should also be accomplished for the right knee (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also report if there is any ankylosis of the left knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Additionally, the examiner should identify and comment on the existence or extent of, as appropriate, any tibia or fibula impairment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

10.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
11.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection  for an acquired psychiatric disorder and diabetes mellitus and for a higher initial rating for traumatic arthritis, left knee, status post meniscal tear with arthroscopy and partial medial meniscectomy in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims in November 2015), and all legal authority (to include consideration and discussion of whether staged rating of the service-connected left knee disability is warranted).

12.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit(s)  requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).





      (CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


